AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COUR

for the
Southern District of Mississippi

 

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

PECO FOODS
15252 MS-21 Walnut Grove, MS 39359
as described in Attachment A

APPLICATION FOR A SEARCH WARRANT

Case No. 3 (F Mj 209% LRA

Ne ee ee

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Southern District of Mississippi , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
if evidence of acrime;
contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC 1324(a) Unlawful Employment of Aliens

The application is based on these facts:

See affidavit of SA Anthony Todd Williams, Jr., which is attached and incorporated by reference herein.

a Continued on the attached sheet.

1) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

ose! wre,
Applicant's signature

Anthony Todd Williams, Jr., SA HSI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 08/05/2019 C Awl, F Cpeethiir

Judge's sigrtature

City and state: Jackson, MS Linda R. Anderson, United States Magistrate Judge

 

Printed name and title
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

IN THE MATTER OF THE SEARCH OF

 

 

PECO FOODS Case No. 3: (Am) 209 LRA
15252 MS-21 Y
WALNUT GROVE, MS 39189 Filed Under Seal

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant to search the

following premises and seize the items listed in Attachment B:
a. The business is located at 15252 MS-21, Walnut Grove, Mississippi

39189, and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage including any and all parking lots; more
particularly described in Attachment A.

2. This affidavit sets forth facts establishing probable cause to believe that PECO
FOODS and others are willfully and unlawfully employing illegal aliens in violation of Federal
Law and within the locations which are further described in Attachment A, currently exists those
items, set forth in Attachment B, which constitutes evidence, instrumentalities, contraband
and/or fruits of the violations.

2. l am a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the

Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
investigation and elements of federal crimes at the Federal Law Enforcement Training Center at
Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4. My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 18 of the United States Code. As part of these duties, I have become involved in
the investigation of suspected violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens, Through formal and on the job training, I am experienced in
crimes involving the unlawful employment of aliens. I have participated in the execution of
numerous search warrants for documents and other evidence, including computers and electronic
media.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other HSI agents, law enforcement officers and government

officials jointly participating in this investigation. Because this affidavit is being submitted for
the limited purpose of establishing probable cause for the issuance of a search warrant, it does
not contain every fact known to me or other agents of HSI.

6. Section 274A of the Immigration and Reform Act of 1986 (IRCA) contains
provisions which require all employers to verify the employment eligibility of all new employees
hired after November 6, 1986. The Form I-9 (Employment Eligibility Verification), hereto
referred to as Form I-9, was developed for verifying that persons are eligible to work in the
United States. Employers must ensure the Form I-9 is completed every time a person is hired to
perform labor or services in return for wages or other remuneration. Any person who, during
any 12-month period, knowingly hires for employment at least 10 individuals with actual
knowledge that the individuals are unauthorized aliens is in violation of Title 8, United States
Code, Section 1324(a)(3)(A).

7. Intentional hiring of unauthorized aliens is a violation of Title 8, United States
Code, Section 1324a. A person or entity which engages in a pattern and practice of violations in
this Section shall be fined no more than $3000 for each unauthorized alien with whom such a
violation occurs, imprisoned for not more than six months for the entire pattern or practice, or

both, notwithstanding the provisions of any other Federal law relating to fine levels.

8. A person who violates Title 8, United States Code, Section 1324, subparagraph
(A) and in which the offense was done for the purpose of commercial advantage or private

financial gain is in violation of Title 8, United States Code, Section 1324(a)(1)(B)(@.

9. Intentional false statements, by making or using any false writing or document
knowing the same to contain any materially false, fictitious, or fraudulent statement on the Form

I-9 is a felony violation of Title 18, United States Code, Section 1001.
10. The Form I-9 is comprised of three Sections. Section 1 is to be completed by the
employee at the time of hire. This Section contains the fields of name, address, date of birth,
social security number, and the attestation of the employee as to their immigration status in the
United States. Section 2 is to be completed by the employer and consists of three separate
columns for List A, List B, and List C documents. The employer is required to examine original
documents presented by an employee and then complete this Section within three (3) days of the
date the employment begins. Some documents such as United States Passports, Certificates of
Naturalization, Alien Registration Cards or Employment Authorization Cards establish both
identity and employment eligibility (List A). Other documents such as Drivers Licenses, and
Voter Registrations Cards establish identity only (List B), while documents such as Social
Security Cards and birth certificates establish employment eligibility only (List C). In order for
an employee to be deemed eligible to work by the employer, that employer must examine both
one (1) document from List A, or one document from List B and one document from List C. If
employees are unable to present the required document(s) within 3 business days of the date the
employment begins, they must present a receipt for the application for the document within three
business days. Employers must retain all I-9(s) for 3 years after the date of employment begins
or 1 year after the person’s employment is terminated, whichever is later. Section 3 is completed
by the employer to re-verify the employment authorization for current employees. When an
employee’s work authorization expires, employers are required to re-verify on the Form I-9 not
later than the date the employee’s work authorization expires.

11. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 8 and Title 18 of the United States Code

have been committed by PECO FOODS and others. There is also probable cause to search the

4
premises described in Attachment A for evidence of these crimes and contraband or fruits of
these crimes, as described in Attachment B.
PROBABLE CAUSE

12. Open source queries for PECO FOODS revealed website
http://www.pecofoods.com. According to the website’s homepage, PECO FOODS is a fully
integrated poultry processing and packaging company with a corporate office located in
Tuscaloosa, Alabama, and processing plants throughout Mississippi, Alabama, and Arkansas.
According to the website’s “About Us” page, PECO FOODS is the eighth largest poultry
producer in the United States producing 24 million pounds of poultry per week, and is privately
held and family managed. The website’s “About Us” page lists processing plants in the below
locations:

Tuscaloosa, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Canton, Mississippi

Brooksville, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

The website’s “About Us” page lists live operations offices in the below locations:

Gordo, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Philadelphia, Mississippi
Batesville, Arkansas

Pocahontas, Arkansas

13. The website’s “About Us” page lists feed mills in the below locations:

Gordo, Alabama

Bay Springs, Mississippi

Lake, Mississippi

Philadelphia, Mississippi

Newark, Arkansas

Corning, Arkansas

14. The website’s “About Us” page lists hatcheries in the below locations:

Gordo, Alabama

Sebastopol, Mississippi

Philadelphia, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

HISTORICAL ICE ENCOUNTERS/ARRESTS

15. Queries of the Enforcement Integrated Database Arrest Graphic User Interface for
Law Enforcement (EAGLE) revealed approximately 222 historical ICE encounters and/or arrests
(from November 18, 2002 to June 13, 2019) of illegal aliens who during processing indicated
employment at PECO FOODS. In addition to indicating employment at PECO FOODS,
numerous of the illegal aliens presented agents with PECO FOODS employment identification

documents (IDs), containing their photographs and assumed identities utilized for employment.
16. On July 02, 2014, Esequiel Matias-Diego, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE Enforcement and Removal Operations (ERO)
office during a Field Operations Worksheet (FOW) at Peco Foods, 15292 Highway 21, Walnut
Grove, Mississippi. ERO received information that Matias-Diego was working at PECO FOODS
in Sebastopol, and requested assistance from the Human Resource manager to locate Matias-
Diego. According to ICE records, Matias-Diego was identified as a PECO employee using the
name Jose Rivera. Matias-Diego was summoned to the manager’s office, and was identified by
photograph by ICE officers. Matias-Diego initially stated that his name was Jose Rivera and that
he was a citizen and national of Mexico. Further questioning revealed his true name and
citizenship to be that of Esequiel Matias-Diego and a Guatemalan citizen. It was determined that
Matias-Diego did not possess legal documents to work or reside in the United States. Matias-
Diego was administratively arrested by ERO Jackson and transported for processing. During
processing Matias-Diego presented a PECO FOODS ID card. The front face of the PECO
FOODS ID card contained the below identifiers:

A photograph appearing to be Esequiel Matias-Diego

The name Jose Rivera

“Peco Foods, Inc.”

The back of the PECO FOODS ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-625-7432 or 1-800-748-0687.”

“If found please drop in any U.S. Mailbox

Return Postage Guaranteed
Peco Foods, Inc.

P.O. Box 319

Sebastopol, MS 39359”

17. | Open source queries for phone number 601-625-7432 revealed website
www.pecofoods.com/contacts.php. The PECO FOODS webpage listed contact information for
all their locations including:

“Peco Foods, Inc. — Sebastopol Processing Plant

Highway 21 South

P.O. Box 319

Sebastopol, MS 39359

Phone: (601) 625-7432”

18. On August 10, 2015, Jose De Jesus-Hernandez, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE ERO office during Criminal Alien Program (CAP)
checks at the Leake County Detention Center in Carthage, Mississippi. According to ICE
records, De Jesus-Hernandez was identified as being a citizen of Guatemala and did not possess
legal documents to work or reside in the United States. De Jesus-Hernandez was administratively
arrested by ERO Jackson. ICE records listed the “Name and Address of (Last)(Current) United
States Employer” as “PECO FOODS Sebastopol, MS.” During processing De Jesus-Hernandez
presented a PECO FOODS ID card. The front face of the PECO FOODS ID card contained the
below identifiers:

A photograph appearing to be Jose De Jesus-Hernandez

The name Alex Chavez

“Peco Foods, Inc.”
The back of the Peco Foods ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-625-7432 or 1-800-748-0687.”

“Tf found please drop in any U.S. Mailbox

Return Postage Guaranteed

Peco Foods, Inc.

P.O. Box 319

Sebastopol, MS 39359”

19. On November 29, 2016, Andres Marquirez-Lucas, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE ERO office during an FOW in Forest, Mississippi.
According to ICE records, Marquirez-Lucas was identified as being a citizen of Guatemala and
did not possess legal documents to work or reside in the United States. Marquirez-Lucas was
administratively arrested by ERO Jackson and transported for processing. ICE records listed the
“Name and Address of (Last)(Current) United States Employer” as “PECO FOODS.” During
processing Marquirez-Lucas presented a PECO FOODS ID card. The front face of the PECO
FOODS ID card contained the below identifiers:

A photograph appearing to be Andres Marquirez-Lucas

The name James Pasillas

“Peco Foods, Inc.

Sebastopol Division”

The back of the PECO FOODS ID card contained the below identifiers:

“This card is the property of PECO.”
“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-625-7432 or 1-800-748-0687.”

“If found please drop in any U.S. Mailbox.

Return Postage Guaranteed:

Peco Foods of Mississippi, Inc.

P.O. Box 319

Sebastopol, MS 39359”

ALTERNATIVES TO DETENTION

20. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of
age or older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI

Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The ISAP
10
III contract allows ATD officers the ability to determine the frequency of home and office visits,
types of technology, telephonic, GPS or SmartLink, court and alert management. Case
management levels and technology assignment can be reviewed and adjusted by the ATD officer
at any time depending upon change in circumstances and compliance.

21. The ATD Program utilizes three (3) different forms of technology that help
monitor participants while enrolled in the program. The forms of technology include:

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites a GPS unit give more accurate data regarding the
participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

22. Enrollment in the ATD program does not grant any immigration benefits
including employment authorization.
ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY PECO FOODS
23. Queries of the subjects enrolled in the ICE ERO Jackson ATD program revealed
21 illegal aliens worked at PECO FOODS processing plants in Mississippi. Of the 21 identified

illegal aliens currently working at PECO FOODS processing plants in Mississippi, two illegal
11
aliens, as of July 29, 2019, worked at the PECO FOODS processing plant in Sebastopol,
Mississippi (15252 MS-21, Walnut Grove, Mississippi 39189.)

24. Below are examples of subjects enrolled in the ICE/ERO Jackson ATD program
who have reported working for PECO FOODS and the analysis of historical GPS coordinates for
the subjects:

25. On March 27, 2018, Katarina Pablo-Pablo, a Guatemalan national, was
encountered by United States Customs and Border Protection (CBP) officers at the Paso Del
Norte International Bridge in El Paso, Texas. At the time of the encounter, CBP officers
determined Pablo-Pablo did not possess legal documents to work or reside in the United States.
Pablo-Pablo was administratively arrested, processed as a Notice to Appear, and turned over to
ICE for custody determination. Pablo-Pablo provided ICE with an address of 452 North Broad
Street, Forest, Mississippi, was enrolled in the ICE ERO ATD program, and placed on GPS
monitoring pending removal from the United States.

26. Queries of the historical GPS coordinates associated with Katarina Pablo-Pablo’s
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the PECO FOODS Sebastopol Processing Plant. Historical GPS coordinates also revealed
Pablo-Pablo travels from Forest, Mississippi, to the PECO FOODS Sebastopol Processing Plant
multiple times a week. Upon arriving at the PECO FOODS Sebastopol Processing Plant, Pablo-
Pablo remains on the PECO FOODS Sebastopol Processing Plant property for approximately 8
to 10 hours. For example, on April 10, 2019, at approximately 3:10 pm Pablo-Pablo left her
residence and began travelling to the PECO FOODS Sebastopol Processing Plant. Pablo-Pablo

arrived at the PECO FOODS Sebastopol Processing Plant at approximately 3:27 pm. Pablo-

12
Pablo remained at the PECO FOODS Sebastopol Processing Plant until approximately 12:27 am
on April 11, 2019, when she departed and returned to her residence.

27. Record checks for Katarina Pablo-Pablo revealed she does not have employment
authorization from the United States Department of Homeland Security.

28. On July 12, 2018, Maria Silvestre-Mendoza, a Guatemalan national, was
encountered by USBP agents near Yuma, Arizona. At the time of the encounter, USBP agents
determined Silvestre-Mendoza did not possess legal documents to work or reside in the United
States. Silvestre-Mendoza was administratively arrested, processed as a Notice to Appear, and
turned over to ICE for custody determination. Silvestre-Mendoza provided ICE with an address
of 300 North Banks Street, Forest, Mississippi, was enrolled in the ICE ERO ATD program, and
placed on GPS monitoring pending removal from the United States.

29. Queries of the historical GPS coordinates associated with Maria Silvestre-
Mendoza’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the PECO FOODS Sebastopol Processing Plant. Historical GPS coordinates also
revealed Silvestre-Mendoza travels from Forest, Mississippi, to the PECO FOODS Sebastopol
Processing Plant multiple times a week. Upon arriving at the PECO FOODS Sebastopol
Processing Plant, Silvestre-Mendoza remains on the PECO FOODS Sebastopol Processing Plant
property for approximately 8 to 10 hours. For example, on April 11, 2019, at approximately 3:40
pm Silvestre-Mendoza left her residence and began travelling to the PECO FOODS Sebastopol
Processing Plant. Silvestre-Mendoza arrived at the PECO FOODS Sebastopol Processing Plant
at approximately 4:03 pm. Silvestre-Mendoza remained at the PECO FOODS Sebastopol
Processing Plant until approximately 12:50 am on April 12, 2019, when she departed and

returned to her residence.

13
30. Record checks for Maria Silvestre-Mendoza revealed she does not have
employment authorization from the United States Department of Homeland Security.

31. On July 24, 2015, Florencia ALONSO-Alonso, a Guatemalan national, was
encountered by United States Customs and Border Protection (CBP) officers at the Douglas,
Arizona Port of Entry. At the time of the encounter, CBP officers determined ALONSO-Alonso
did not possess legal documents to work or reside in the United States. ALONSO-Alonso was
administratively arrested, processed for an Expedited Removal, and turned over to ICE for
custody determination. ALONSO-Alonso provided ICE with an address of 624 N Banks St.,
Forest, Mississippi, was enrolled in the ICE ERO ATD program, and placed on GPS monitoring
pending removal from the United States.

32. Queries of the historical GPS coordinates associated with Florencia Alonso-
Alonso’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the PECO FOODS Sebastopol Processing Plant. Historical GPS coordinates also
revealed Alonso-Alonso travels from Forest, Mississippi, to the PECO FOODS Sebastopol
Processing Plant multiple times a week. Upon arriving at the PECO FOODS Sebastopol
Processing Plant, Alonso-Alonso remains on the PECO FOODS Sebastopol Processing Plant
property for approximately 8 to 10 hours. For example, on July 25, 2019, at approximately 3:40
pm Alonso-Alonso left her residence and began travelling to the PECO FOODS Sebastopol
Processing Plant. Alonso-Alonso arrived at the PECO FOODS Sebastopol Processing Plant at
approximately 4:06 pm. Alonso-Alonso remained at the PECO FOODS Sebastopol Processing
Plant until approximately 1:13 am on July 26, 2019, when she departed and returned to her

residence.

14
33. Record checks for Florencia Alonso-Alonso revealed she does not have
employment authorization from the United States Department of Homeland Security.

34. On September 24, 2018, Nancy Elizabeth LOPEZ-Felix, a Guatemalan national,
was encountered by United States Border Patrol Agents (BPA) in the Rio Grande Valley, Texas
Border Patrol Sector. At the time of the encounter, BPA determined LOPEZ-Felix did not
possess legal documents to work or reside in the United States. LOPEZ-Felix was
administratively arrested, issued a Notice to Appear, and turned over to ICE for custody
determination. LOPEZ-Felix provided ICE with an address of 1045 Prospect Ave., Windom,
Minnesota, was enrolled in the ICE ERO ATD program, and placed on GPS monitoring pending
removal from the United States.

35. Queries of the historical GPS coordinates associated with LOPEZ-Felix’
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the PECO FOODS Sebastopol Processing Plant. Historical GPS coordinates also revealed
LOPEZ-Felix travels from Forest, Mississippi, to the PECO FOODS Sebastopol Processing
Plant multiple times a week. Upon arriving at the PECO FOODS Sebastopol Processing Plant,
LOPEZ-Felix remains on the PECO FOODS Sebastopol Processing Plant property for
approximately 8 to 10 hours. For example, on July 25, 2019, at approximately 3:34 pm LOPEZ-
Felix left her current residence (530 Old Morton Rd., Lot 2, Forest, Mississippi 39074) and
began travelling to the PECO FOODS Sebastopol Processing Plant. LOPEZ-Felix arrived at the
PECO FOODS Sebastopol Processing Plant at approximately 3:58 pm. Alonso-Alonso remained
at the PECO FOODS Sebastopol Processing Plant until approximately 1:16 am on July 26, 2019,

when she departed and returned to her residence.

15
36. Record checks for Nancy Elizabeth LOPEZ-Felix revealed she does not have

employment authorization from the United States Department of Homeland Security.
INTERVIEW OF ATD ENROLLEE WORKING AT PECO FOODS

37. On May 6, 2019 HSI SA Todd Williams, SA Brent Young, and ERO Deportation
Officer (DO) Francisco J. Ayala conducted an interview of Ana ALONZO-Alonzo at the HSI
Jackson, Mississippi office. During the interview, ALONZO-Alonzo provided information
related to her employment at the PECO FOODS plant located on Hwy 21 South, Walnut Grove,
MS 39189.

38. Ana ALONZO-Alonzo is a citizen and national of Guatemala who is currently
illegally present in the United States. ALONZO-Alonzo was arrested on July 25, 2015 furthering
her illegal entry in to the United States and was released from custody pending removal from the
US. ALONZO-ALONZO is enrolled in the Alternatives to Detention Program and is currently
reporting to ERO in Jackson, MS.

39, ALONZO-Alonzo stated that she lives in Forest, MS. She entered the United
States illegally in July 2015 and has been working for PECO FOODS in Sebastopol, MS for
about 5 months.

40. | ALONZO-Alonzo stated that she is working under the assumed identity of Isabel
Perez and is currently assigned to work nights. Her unit is responsible for the processing of
chicken tenders. HSI agents verified the fraudulent name (assumed identity, Isabel S PEREZ)
used by ALONZO-Alonzo and discovered it on the Mississippi Department of Employment
Security (MDES), Employer’s Quarterly Wage Report, 4th quarter of 2018, for PECO FOODS.

The report shows that for the 4th quarter of 2018, Isabel S Perez with the corresponding social

16
security number XXX-XX-6554, was paid a total wage of $6,710.96 by PECO FOODS (as
reported to MDES by PECO FOODS) in the 4th quarter.

41. | ALONZO-Alonzo explained to the agents that she bought the assumed identity
from an unidentified Black male at a laundromat in Forest, MS. According to her, she was sold a
counterfeit identification card with the assumed identity and her photo, and a social security
identification card for $200.00.

ARRESTS OF ILLEGAL ALIENS EMPLOYED BY PECO FOODS

 

42. OnJune 13, 2019, at approximately 1:30 pm, Special Agents and Task Force
Officers assigned to HSI Jackson established surveillance in the area of PECO FOODS, located
in Walnut Grove, MS.

43. At approximately 4:30 pm, DO Ayala observed a red and brown Chevrolet Astro
van bearing Mississippi license plate LJI720, depart from PECO FOODS in Sebastopol, MS and
travel north on Highway 21. SA Young observed the vehicle a short time later at Duett’s
Convenient Store in Sebastopol. The vehicle departed from Duett’s Convenient Store and
traveled north on Mississippi Highway 21 before turning north on Mississippi Highway 487. At
approximately 4:45 pm, Leake County, Mississippi, Sheriff's Deputy Justin Sims observed the
aforementioned vehicle cross the center line of Highway 487 into the southbound lane of
oncoming traffic. Deputy Sims then initiated a lawful traffic stop on the vehicle at Mississippi
Highway 487 and Purvis Road in Walnut Grove, Mississippi.

44, The driver of the vehicle was identified as Ramiro LOPEZ-LOPEZ (A216 XXX
XXX), a native and citizen of Guatemala, along with six (6) female passengers, who were all
natives and citizens of Guatemala. HSI Jackson Special Agents and Task Force Officers

responded to Deputy Sims location to assist. It was determined that all occupants of the vehicle

17
had unlawfully entered the United States without inspection or admission. All subjects were
taken into custody and transported to HSI Jackson and processed for removal.

45. During processing, all subjects initially denied working for PECO FOODS in
Sebastopol, but later stated that they did in fact work for PECO FOODS. Maria Marta
MATIAS-PEREZ never admitted to working for PECO FOODS and claimed that she worked as
a tree planter. Record checks revealed that none of the seven (7) subjects are authorized to
lawfully work in the United States.

46. This affidavit is being submitted simultaneously with an administrative warrant
for inspection to search at PECO FOODS, INC. — Sebastopol Processing Plant, located at 15252
MS-21, Walnut Grove, Mississippi 39189, for persons believed to be working in the United
States without authorization.

CONCLUSION

47. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

48. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe and do believe there exists
probable cause that evidence of violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens, Title 18, United States Code, Section 1001, Title 18, United
States Code, Section 1546(a), Fraud and misuse of visas, permits, and other documents to gain
employment, Title 18, United States Code, Section 1028(a)(7), Fraud and related activity in
connection with identification documents, authentications features, and information, Title 18,

United States Code, Section 1015(e), False statement to obtain benefits or employment, Title 18,

18
United States Code, Section 911, False claim to be a Citizen of the United States, and Title 42,
United States Code, Section 408(a)(7)(B), Use of Unauthorized Social Security Number, and
fruits of such crimes or property designed, intended for or used for such crimes are located at the
PREMISES described in Attachment A.

49. In consideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 15252 MS-21, Walnut Grove, Mississippi 39189,
and all appurtenances thereto as more fully described in Attachment A and authorize the seizure
of the items described in Attachment B to this Affidavit.

REQUEST FOR SEALING

50. — I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Catindodd wi Ma.
Anthony Todd Williams Ire
Special Agent
US Immigration and Customs Enforcement
Homeland Security Investigations

 

 

. Ta
Subscribed and sworn to before me on the day of August, 2019.

LINDA R. AND Lon

UNITED STATES MAGISTRATE JUDGE
19
